Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 1 of 10 PageID: 81



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 IGOR VEDERNIKOV, on behalf of
 himself and all others similarly
 situated,

                     Plaintiff,           Case No. 3:18-cv-17364
 v.

 MERCANTILE ADJUSTMENT
 BUREAU, LLC; and John Does 1-25,

                     Defendant(s).

                REPLY BRIEF IN SUPPORT OF DEFENDANT’S
               MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      Defendant, Mercantile Adjustment Bureau, LLC (“MAB”), through undersigned

counsel and pursuant to FED. R. CIV. P. 12(b)(6), respectfully submits this Reply Brief in

support of its Motion to Dismiss the Plaintiff’s Complaint.




                                             i
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 2 of 10 PageID: 82



                                          TABLE OF CONTENTS

TABLE OF AUTHORITIES……………………………...…………………………….. iii

I. INTRODUCTION………………………………………..……………………….….... 1

II. LAW AND ARGUMENT……………………………..……………………………… 2

  A. No Third Circuit Opinion Has Ever Found That the Prescribed Statutory Language
     Under § 1692g(a)(3)-(5) of the FDCPA is Insufficient to Convey to Consumers
     Their Rights to Dispute the Debt.…………………...…….......................………. 2

  B. The Eastern District of Pennsylvania Cases Henry and Durnell Plaintiff Relies On
     Were Recently Rejected in this District..................................................................5

III. CONCLUSION………………………………………………………………......…..6




                                                      ii
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 3 of 10 PageID: 83



                                               TABLE OF AUTHORITIES
Cases
Borozan v. Fin. Recovery Servs., Inc., 2018 WL 3085217 (D.N.J. June 22, 2018) ........................7
Durnell v. Stoneleigh Recovery Assocs., LLC, 2019 WL 121197 (2019)...............................ii, 5, 6
Graziano v. Harrison, 950 F.2d 107, 112 (3d. Cir. 1991) .................................................... 2, 3, 4
Henry v. Radius Global Solutions, LLC, 2019 WL 266316 (2019) .......................................ii, 5, 6
Portela v. Diversified Consultants, Inc., 2019 WL 449198 (D.NJ February 5, 2019) ........... 2, 5, 6
Reynolds v. Encore Receivable Mgmt. Inc., No. 17-2207, 2018 WL 2278105, at *1, 4 (D.N.J.
  May 18, 2018) .........................................................................................................................6
Rodriguez v. Northland Group, LLC, 2018 WL 6567705, at *5 (D.NJ. December 13, 2018)
  (unpublished) ...................................................................................................................... 2, 6
Velez v. Cont'l Serv. Grp., Inc., 2018 WL 1621625, at *5–6 (M.D. Pa. Apr. 4, 2018) ............... 4, 7
Wilson v. Quadramed, 225 F.3d 350, 354 (3d Cir. 2000) ............................................................5



Statutes

15 U.S.C. §§ 1692, et seq.............................................................................................passim




                                                                   iii
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 4 of 10 PageID: 84




                                   I. INTRODUCTION

       In opposing MAB’s motion, Plaintiff boldly advocates that (1) the validation notice

disclosures used by MAB that match the prescribed statutory language under 15 U.S.C.§

1692g(a)(3)-(5) of the Fair Debt Collection Practices Act (FDCPA) are insufficient to

convey to consumers their rights to dispute the debt; and (2) the statutory text, which uses

the word “if” and was parroted by MAB from the statutory text, confuses the consumer

about her dispute rights. Plaintiff is wrong.

       Plaintiff’s argument boils down to this: although Congress crafted the language that

debt collectors are required to include in their initial letters, if a debt collector sends the

exact language that Congress has required, and includes nothing else that contradicts this

language, the debt collector nonetheless should suffer penalties and class action liability

for somehow deceiving the consumer. Plaintiff’s argument, said another way to illustrate

the absurdity of the arguments being made in this case, is that using the language that

Congress has prescribed and nothing more confuses the consumer so that the debt collector

is tasked with providing a further explanation of what Congress meant to say.

       Moreover, Plaintiff’s argument is that consumers who live in Pennsylvania, New

Jersey, Delaware, and the Virgin Islands should get a different explanation of their dispute

rights than what consumers in every other state are receiving and different than the

language that Congress has mandated.

       Perhaps Judge Wolfson in the District of New Jersey recently summed it up best

when viewing and rejecting these same arguments, “[i]ndeed, in drafting its notice,

                                                1
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 5 of 10 PageID: 85



Defendant presumably relied on the plain language of the statute and mirrored such

language in its debt collection letters. As a matter of fairness, Defendant should not be

subjected to statutory liability in this context when it reasonably relied on the very statute

to craft the notice at issue.” Rodriguez v. Northland Group, LLC, 2018 WL 6567705, at *5

(D.NJ. December 13, 2018) (unpublished). Plaintiff’s argument in this case was also most

recently rejected by Judge Vasquez in Portela v. Diversified Consultants, Inc., 2019 WL

449198 (D.NJ February 5, 2019) (unpublished) (finding that mirroring the statutory

validation language was sufficient to comply with the FDCPA).

       In making his arguments, Plaintiff misreads Third Circuit precedent. Specifically,

Plaintiff champions the case of Graziano v. Harrison, 950 F.2d 107, 112 (3d. Cir. 1991) in

support of her position that the Third Circuit has required debt collectors to use the phrase

“in writing” in its validation notice pursuant to § 1692g(a)(3). See Plaintiff’s Brief, p. 1,

(ECF #10). As discussed below, the Third Circuit has never taken the position in Graziano

or any other case that Plaintiff advances here - namely, that the use of the statutory language

is itself insufficient to convey to the consumer their validation rights under the FDCPA.

       Since MAB’s initial letter (the “Letter”) sets forth the statutorily required validation

notice and contains no other language which overshadows or misleads Plaintiff concerning

her rights to dispute the debt, the Letter complies with the FDCPA’s requirements and

Plaintiff’s Complaint should be dismissed as a matter of law.

                              II. LAW AND ARGUMENT

       A.     No Third Circuit Opinion Has Ever Found That the Prescribed
              Statutory Language Under § 1692g(a)(3)-(5) of the FDCPA is
              Insufficient to Convey to Consumers Their Rights to Dispute the Debt

                                              2
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 6 of 10 PageID: 86




       Plaintiff takes the position in her brief that MAB’s validation notice, again which

mirrors § 1692g(a)(3)-(5), is insufficient to advise consumers of their dispute rights under

Third Circuit law. To be clear, while both parties cite to a split in the district courts within

the Third Circuit reviewing the issue presented in this case, there is no Third Circuit case

that has ever held that mirroring the statutory prescribed language was in and of itself

insufficient to convey to consumers their dispute rights. None. Zero.

       MAB agrees with Plaintiff that in Graziano v. Harrison, 950 F.2d 107, 112 (3d. Cir.

1991), the Third Circuit held (unlike virtually every other circuit court that has addressed

the issue) that a dispute from the consumer must be in writing to be effective. In Graziano,

the Court also found that the “in writing” dispute language the collector added to its letter

did not invalidate the statutory notice. Id.

       Despite the pages of ink Plaintiff dedicates to the case in his brief, this is as far as

Graziano goes. There is no holding in Graziano that finds the statutory language itself is

insufficient to satisfy the debt collector’s initial notice requirements set forth in §1692g.

There is no holding that debt collectors are now required to add an “in writing” phrase to

comply with § 1692g(a)(3). There no holding that the word “if” in the validation language

prescribed by Congress is confusing or misleading to consumers. Simply stated, there is

no finding in Graziano, as the Plaintiff advocates here, that MAB must supply language in

its letter that goes beyond the language that Congress crafted. See Velez v. Cont'l Serv.

Grp., Inc., 2018 WL 1621625, at *5–6 (M.D. Pa. Apr. 4, 2018) (“However, a close reading

of Graziano persuades this Court that it does not stand for the broad principle Plaintiff


                                               3
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 7 of 10 PageID: 87



champions. The discussion of a writing requirement for § 1692g (a)(3) notices occurred in

the context of considering whether such a requirement necessarily invalidated the specific

notice at issue. The Third Circuit concluded only that ‘the requirement of a writing did not

render the statutory notice invalid.’ This is a far cry from requiring that all § 1692g (a)(3)

notices must include the words ‘in writing.’”) (internal citations omitted).

          Plaintiff’s representation to this Court that the, “failure to include ‘in writing’ in the

first sentence of its G-Notice is a per se violation of §1692g(a)(3) under Graziano” is

completely wrong and a total misreading of what the Third Circuit held in that case.

Plaintiff’s Brief, p. 11. Besides the Graziano case (that she gets wrong), Plaintiff fails to

cite to any other Third Circuit case to support her broad sweeping argument that debt

collectors may not rely on the language that Congress has mandated that they put in their

letters to effectively convey dispute rights to consumers. While there is certainly a split

among the District Court judges in this circuit on the merits of similar claims as raised here,

and there are circumstances where other language was added by a debt collector to the

statutory prescribed language that resulted in the overshadowing of the validation rights

(See, for example, Wilson v. Quadramed, 225 F.3d 350, 354 (3d Cir. 2000)), there is no

support from any Third Circuit case for what Plaintiff advocates here. Specifically, there

is no extraneous language that MAB added to the letter that Plaintiff takes issue with as

somehow causing the validation notice to be overshadowed, confused or contradicted.

Instead, Plaintiff’s sole beef is that the statutory language itself is confusing and deceptive.

Contrary to Plaintiff’s argument, the Third Circuit has never reached such a remarkable

result.

                                                  4
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 8 of 10 PageID: 88



       B.     The Eastern District of Pennsylvania Cases Henry and Durnell Plaintiff
              relies on Were Recently Rejected in this District.

       On February 5, 2019 (after the submission of MAB’s Motion to Dismiss), Judge

Vazquez issued his decision in Portela v. Diversified Consultants, Inc., 2019 WL 449198

(D.NJ) (unpublished) and found that the statutory validation language was indeed sufficient

to supply consumers with their validation rights and expressly disagreed with the Eastern

District of Pennsylvania cases of Henry v. Radius Global Solutions, LLC, 2019 WL 266316

(2019) and Durnell v. Stoneleigh Recovery Assocs., LLC, 2019 WL 121197 (2019) two

cases that Plaintiff relies upon in her brief.

       In Portela, Defendant sought a motion for judgment on the pleadings regarding the

validation language it used in its initial letter to the consumer, which mirrored the statutory

language of §1692g, as in the present case. The Portela Court agreed, “that the Debt

Collection Letter contains the required validation notice.” Portela, 2019 WL 449198, at

*6. In doing so, the Court recognized the overwhelming number of courts within this

district that find that mirroring the statutory validation language complies with the FDCPA

and disagreed with Henry and Durnell:

              Moreover, the Court respectfully disagrees with the
              supplemental cases that Plaintiff provided in support of its
              opposition. In both Henry v. Radius Global Solutions, LLC
              and Durnell v. Stoneleigh Recovery Associates, LLC, the
              courts concluded that validation notices similar to the
              validation notice at issue here did not adequately inform
              the plaintiff that a dispute must be in writing. Henry v.
              Radius Glob. Sols., LLC, No. 18-4945, 2019 WL 266316,
              at *4 (E.D. Pa. Jan. 18, 2019); Durnell v. Stoneleigh
              Recovery Assocs., LLC, No. 18-2335, 2019 WL 121197,
              at *1 (E.D. Pa. Jan. 7, 2019). Numerous courts within this

                                                 5
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 9 of 10 PageID: 89



             District, including this Court, however, have determined
             that similar language complies with Section 1692g(a). The
             Court finds these cases more compelling. See, e.g.,
             Reynolds v. Encore Receivable Mgmt. Inc., No. 17-2207,
             2018 WL 2278105, at *1, 4 (D.N.J. May 18, 2018).

             Consequently, for the reasons discussed, the Court
             concludes that the Debt Collection Letter contains the
             required validation notice under Section 1692g(a) and
             does not violate Section 1692g(a) in substance or form
             because nothing in the Debt Collection Letter
             overshadows or contradicts the validation notice.

Id.

      MAB respectfully submits that for the reasons set forth in MAB’s initial brief to this

Court in support of its Motion to Dismiss, that Portela; Rodriguez v. Northland Group,

LLC, 2018 WL 6567705 (D.NJ. December 13, 2018) (unpublished); Borozan v. Fin.

Recovery Servs., Inc., 2018 WL 3085217 (D.N.J. June 22, 2018); and Velez are well

reasoned opinions that should be followed here.

                                  II. CONCLUSION

      Plaintiff fails to state a claim against MAB upon which relief may be granted. The

Court should dismiss his Complaint.

Dated: February 11, 2019                 Respectfully submitted,

                                         /s/ Andrew J. Blady
                                         Andrew J. Blady, Esq.
                                         SESSIONS, FISHMAN, NATHAN & ISRAEL
                                         3682 Green Ridge Road
                                         Furlong, Pennsylvania 18925
                                         Telephone: (267) 544-0840
                                         Facsimile: (267) 935-7382
                                         Email: ablady@sessions.legal


                                            6
Case 3:18-cv-17364-AET-DEA Document 12 Filed 02/11/19 Page 10 of 10 PageID: 90




                            CERTIFICATE OF SERVICE

       I certify that on February 11, 2019, a copy of the foregoing was filed electronically

in the ECF system. Notice of this filing will be sent to the parties of record by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s

system.

                                          /s/ Andrew J. Blady
                                          Andrew J. Blady




                                             7
